DETAILED ACTION
This action is in response to the PTAB decision on 07/14/2021.	
		Allowable Subject Matter		
 Claims 1-12 and 21-24 are allowed.
 The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 10: In view of the limitations the prior art of record does not explicitly describe or suggest the various claimed limitations mentioned in the claims. The claim limitations are not taught or suggested by the prior art taken either singly or in combination, as claimed by the appellant and found being persuasive by The Patent Trial and Appeal Board decision (Appeal 2020-005217) of 07/14/2021.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on 8-5 (Mon- Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846          

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846